Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (I) with the addition of barasertib as the elected Aurora Kinase inhibitor specie, Dexamethasone as the elected glucocorticoid species, and Pediatric B-ALL as the elected hematologic malignancy specie is maintained.

Claim Status
 Claims 1-19 and 49 are pending. Claims 20-48 and 50-56 are canceled. Claims 3, 4, 6, 7, 10-14, and 19 are withdrawn. Claims 1, 2, 5, 8, 9, 15-18, and 49 are examined in accordance to the elected species. 
Priority
This application is the U.S. national phase of PCT Application No. PCT/US2018/033412 filed May 18. 2018, which claims the benefit of U.S. Provisional Application No. 62/508,233 filed May 18, 2017. The effective filling date is May 18, 2017.

Action Summary
Claim 1, 5, 8, 9, 16-18, and  49 rejected under 35 U.S.C. 103 as being un-patentable over Jackson et al., British Journal of Haematology, January 5, 2016, 173, 13-24 in view of Reiman et al., Blood 2006 108 (11) 847 and Hartsink-Segers et al. Leukemia 2013 27, 560-568 are maintained.
Claims 2 and 15 rejected under 35 U.S.C. 103 as being un-patentable over Jackson et al., British Journal of Haematology, January 5, 2016, 173, 13-24 in view of Reiman et al., Blood 2006 108 (11) 847 and Hartsink-Segers et al. Leukemia 2013 27, 560-568 as applied to claims 1, 5, 8, 9, 16-18, and  49 in further view of Feng et al. Journal of Hematology & Oncology (2016) 9:24 are also matained. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5, 8, 9, 16-18, and  49 remain rejected under 35 U.S.C. 103 as being un-patentable over Jackson et al., British Journal of Haematology, January 5, 2016, 173, 13-24 in view of Reiman et al., Blood 2006 108 (11) 847 and Hartsink-Segers et al. Leukemia 2013 27, 560-568.
Jackson et al. teaches the use of dexamethasone for treating childhood acute lymphoblastic leukemia. Despite playing a role in the improved survival of ALL over several decades, intensification of dexamethasone therapy has also contributed to the increased toxicity with treatment, which is now seen to be at unacceptable levels given the favourable disease prognosis. Therefore the focus for treatment is now shifting towards reducing toxicity whilst maintaining current survival rates, see abstract. Moreover, Jackson et al. teaches the 
Jackson et al. does not teach barasertib (the elected Aurora kinase B inhibitor. 
Reinam et al. teaches Aurora A, B and C kinases are ubiquitously expressed in both myeloma cell lines and myeloma bone marrow plasma cells. In all five myeloma cell lines tested, and in myeloma bone marrow plasma cells from two patients, both VE-465 and AZD1152 induce apoptosis and myeloma cell killing at nanomolar concentrations, to varying degrees. while AZD1152 is known to inhibit Aurora B and C more selectively than Aurora A. Despite these differences in activity, both compounds have comparable pre-clinical efficacy against myeloma. Both drugs show additive effects on killing of cell lines and primary myeloma cells when combined with dexamethasone, even in dexamethasone-resistant cells. Anti-myeloma activity was seen with single agent Aurora kinase inhibition in the murine model, at well tolerated doses, see Abstract. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the method disclosed by Jackson et al. with the method set forth by Hartsink-Segers et al. because each is taught by the prior art to be useful for the same purpose (i.e., treating childhood acute lymphoblastic leukemia) to meet the method of claim 1, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) or alternatively to use the method taught by Hartsink-Segers et al. to treat childhood acute lymphoblastic leukemia in patient undergoing dexamethasone therapy for the treatment of ALL wherein said therapy have reduced sensitivity and/or resistance because baraertib is known to be effective in killing cancer cells that express Aurora B kinase such as MM as taught by Reinam et al. to meet claim 15. A  person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together. Additionally, a person of ordinary skill in the art would reasonably expect the method of Hartsink-Segers et 
With respect to the limitations of claims 16 and 17, said limitations appear to be the intended outcome of the method step. Since the claimed method is obvious over the combined teaching of the cited references said intended outcome is necessarily present absent evidence to the contrary. 
	 

Claims 2 and 15 remain rejected under 35 U.S.C. 103 as being un-patentable over Jackson et al., British Journal of Haematology, January 5, 2016, 173, 13-24 in view of Reiman et al., Blood 2006 108 (11) 847 and Hartsink-Segers et al. Leukemia 2013 27, 560-568 as applied to claims 1, 5, 8, 9, 16-18, and  49 in further view of Feng et al. Journal of Hematology & Oncology (2016) 9:24. 
The teachings of Jackson et al., Reiman et al., and Hartsink-Segers et al. are discussed above. 
Jackson et al., Reiman et al., and Hartsink-Segers et al. collectively do not teach demethylase inhibitor. 
Feng et al. teaches the use of lysine-specific demethylase 1 inhibitor for treating mixed lineage leukemia translocation genes which is found in 75% infant and 10% adult acute leukemia, see Abstract. Feng et al. teaches acute leukemia includes acute lymphoblastic leukemia ALL and acute myeloid leukemia AML, see page 1, left col, first para. Moreover, Feng et al. teaches LSD1 inhibitors exhibit potent antileukemia activity, See page 2, right col, third 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the method disclosed by Feng et al. with the method set forth by Jackson et al., Reiman et al., and Hartsink-Segers et al. because each is taught by the prior art to be useful for the same purpose (i.e., treating childhood acute lymphoblastic leukemia) to meet the method of claim 1, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). A  person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together. 
Applicant’s argument and Response to Applicant’s argument
Applicant argues that the specification provides experimental results showing that Inhibition of AURKB with ZM447439 reduced phosphorylation of EHMT2 (Figure 48A) and significantly sensitized NALM6 cells to dex induced apoptosis, with 0.75 pM ZM447439 (Figure 7A) having a stronger effect than 0.625 M (Figure 48B). A similar result is observed using AZD2811, a more potent and specific inhibitor of AurKB. Like ZM447439, AZD2811 decreased EHMT2 phosphorylation (Figure 48C) and enhanced dex-induced cell death (Figure 48B). In contrast Alisertib, an Aurora kinase A-specific inhibitor, did not have any effect on cell survival (Figure 48D). AZD2811 also increased cleavage of apoptotic markers in dex-treated NALM6 (Figure 40C). In addition to NALM6 cells, AURKB inhibitors also enhanced the sensitivity of RCH-ACV, a dex-resistant B-ALL cell line (Figure 48E, 48F). Importantly, AZD2811 enhanced dex- induced expression of dex-effector genes that utilize EHMT2, EHMT1 and CBX3, but not the In response, the Examiner finds Applicant’s argument not persuasive. While the instant specification shows that AZD2811 at a concentration of 16 nM and ZM447439 at a concentration of 0.75 µM enhance dex-induced expression of dex-effector gene at a concentration of dex of 16 nM that utilize EHMT2, EHMT1 and CBX3 in NALM6 cells, the Examiner contends the claims are not limited to AZD2811 at a concentration of 16 nM and ZM447439 at a concentration of 0.75 µM and dex at a concentration of 16 nM. The asserted unexpected results appear to be an in vitro assay. However, the claim is not limited to an in vitro method, hematologic malignancy, and the amount of AZD2811 and dex demonstrated by the instant claimed method. Moreover, the instant claim broadly recites any hematologic malignancy, any amount of AZD2811 and dex, and broadly recites any method, in vitro, ex vivo, or In vivo. The amount of AZD2811 and dex demonstrated in the asserted unexpected results appear to be amounts of an in vitro method and not an in vivo method. Therefore, the asserted unexpected results are not commensurate in scope with the claim invention. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980), See MPEP 716.02(d). 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN P CORNET/Primary Examiner, Art Unit 1628